Citation Nr: 1730916	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular disability (other than coronary artery disease (CAD)), to include hypertension.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.  He died in June 2010.  The appellant is his surviving son. 

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2008 rating decision in which the RO, inter alia, denied service connection for hypertension, to include vascular disease, and PTSD.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009. 

In October 2009, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge.  A transcript of that hearing is of record. 

In March 2010, the Board, inter alia, denied service connection for hypertension, to include vascular disease, and remanded a claim for service connection for a psychiatric disability, to include PTSD, for additional development.  While, in the August 2008 rating decision, the RO had denied service connection for PTSD, given the evidence of record (including diagnoses of depression and anxiety) the Board characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  As noted above, the Veteran died in June 2010, prior to the promulgation of decision by the Court.  In September 2010, the appellant filed a motion with the Court to be substituted as the claimant before the Court.  In October 2010, the Court granted the appellant's motion and he was substituted as the appellant before the Court.

In a January 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the March 2010 Board decision that denied service connection for hypertension, to include vascular disease, and returned this matter to the Board for further proceedings consistent with the Joint Motion. 

As a preliminary matter, the Board notes that, in the Joint Motion, the parties indicated that the Board had failed to consider all relevant evidence of record and discuss all potentially applicable laws and regulations in its March 2010 decision, insofar as it failed to consider whether the Veteran's claim of service connection for vascular disease encompassed his diagnosed coronary artery disease (CAD). However, in June 2010, prior to his death, the Veteran filed a claim for service connection for CAD.  In a June 2011 rating decision, the RO granted service connection for CAD and assigned a 10 percent rating from March 3, 2008 (the date of the Veteran's claim for service connection for hypertension and vascular disease), until the date of the Veteran's death.  As the claim for service connection for CAD has been fully granted, the matter of whether the Veteran's claim for vascular disease encompassed a claim for CAD is now moot. 

The Board notes that the Veterans Law Judge (VLJ) who conducted the October 2009 hearing is no longer employed by the Board.  The VLJ chairing such a hearing must decide the veteran's appeal, unless that right is waived by the veteran.  See 38 U.S.C.A. § 7107(c) (West 2014).  In July 2011, the Board notified the appellant that he could request a hearing with another VLJ, noting that, if he did not respond to the letter within 30 days the Board would assume that he did not want another hearing.  No response was received from the appellant concerning this matter. Accordingly, consistent with the July 2011 letter, the Board presumes that the appellant does not want another Board hearing.

This case was most recently remanded by the Board in September 2011 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the hypertension issue, the Board notes that service treatment records are negative for an indication of hypertension.  Significantly, the Veteran's June 1968 separation examination shows a normal heart and a blood pressure reading of 136/84.  The earliest indication of hypertension is a September 2007 private treatment record noting a history of hypertension.  During the October 2009 Board hearing, the Veteran testified that he was first diagnosed with hypertension several years after his military service, approximately within the last 10 years (i.e., after 1999), and that his hypertension may be related to his presumed in-service herbicide exposure.  Significantly, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

Unfortunately, a medical opinion has not been obtained for the purpose of determining whether any diagnosis of hypertension prior to the Veteran's death can be related to his military service.  The Veteran's statements concerning a possible relationship between his diagnosed hypertension and his presumed in-service exposure to herbicides as well as the Joint Motion's suggestion that the Veteran's hypertension may be related to the Veteran's now service-connected CAD are sufficient to trigger the duty on the part of VA to provide a medical opinion as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, a medical opinion should be obtained so as to determine the etiology of the Veteran's hypertension prior to his death.

With regard to the psychiatric claim, the September 2011 Board remand noted that 
VA treatment records dated from September 2008 to June 2010 had recently been associated with the claims file.  The remand also noted that a September 2008 VA treatment record noted a diagnosis of PTSD.  However, while the claims file contains VA treatment records dated from January 2010 and February 2010, there are no records dated prior to January 2010 or after February 2010.  As such, on remand, the outstanding VA treatment records dated from September 2008 to June 2010 should be associated with the claims file.  

Furthermore, in response to the September 2011 Board remand, a medical opinion was obtained in May 2016.  Significantly, the examiner noted a VA treatment record showing a diagnosis of major depressive disorder with mild psychotic features as well as rule out schizo-affective disorder (dated in January 2010) but noted that there were no other records suggesting additional psychiatric diagnoses.  The May 2016 VA examiner wrote that with "the very limited records" she could not provide a medical opinion as to whether the claimed psychiatric disability was related to the Veteran's military service without resorting to speculation.  On remand, after associating the outstanding VA treatment records dated from September 2008 to June 2010 with the claims file, an addendum medical opinion should be obtained which considers such records.

With regard to both remanded issues, a review of the claims file shows that the Veteran was involved in a workers' compensation claim in approximately December 2008, prior to his death in June 2010.  However, the records regarding this workers' compensation claim are not in the claims file.  As such records may be relevant to the claims on appeal, the AOJ should make attempts to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant identify any VA or non-VA healthcare provider who treated his father for his claimed disabilities prior to his death.  After securing any necessary authorizations from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from September 2008 to June 2010 as well as records pertaining to the Veteran's claim for workers' compensation in South Carolina in approximately December 2008 (prior to his death in June 2010).  All reasonable attempts should be made to obtain any identified records.  

2. After all records and/or responses received from each contacted entity have been associated with the claims file, obtain a VA medical opinion to determine the etiology of the Veteran's claimed hypertension prior to his death in June 2010.  The claims file and a copy of this REMAND should be provided to the examiner for review.  
		
(A)  The examiner should state whether the Veteran had a diagnosis of hypertension prior to his death in June 2010.

(B)  If so, the examiner should opine whether the Veteran's hypertension had its onset in service or within one year of service discharge, or was otherwise etiologically related to service, to include as a result of his presumed in-service exposure to herbicides.  

(C)  The examiner should also opine whether it is at least as likely as not that the Veteran's hypertension was caused by his service-connected coronary artery disease?  

(D)  The examiner should opine whether it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected coronary artery disease?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should address the private treatment records showing a history of hypertension as early as September 2007, the Veteran's October 2009 testimony regarding being diagnosed with hypertension several years after service, (i.e., approximately 1999), the Veteran's presumed exposure to herbicides during his military service, as well as the latest findings from the National Academies of the Sciences updates to Agent Orange, as the Academy has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The rationale for any opinion offered should be provided.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, return the claims file to the VA examiner who provided a medical opinion in May 2016.  The claims file and a copy of this REMAND must be made available to the examiner.  The examiner should note in the examination report that the claims file and the REMAND have been reviewed.  If the May 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  

The examiner should clearly identify any psychiatric disability(ies), to include PTSD, from which the Veteran suffered from the time of his March 2008 claim for service connection until his death.  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is due to disease or injury incurred or aggravated during active service.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria were met-to include identification of the stressor underlying the diagnosis (in particular, the claimed stressor of the Veteran coming under enemy fire that the Board has found is consistent with his service), and as well as comment upon the link between any such stressor(s) and the Veteran's symptoms. 

The examiner should address the private treatment records showing psychiatric complaints as early as April 2008 along with VA treatment records showing a diagnosis of PTSD in September 2008 and diagnoses of major depressive disorder with mild psychotic features as well as rule out schizo-affective disorder in January 2010.

The rationale for any opinion offered should be provided.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




